104 F.3d 352
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.David A. FLOOD, Plaintiff-Appellant,v.PONDEROSA STEAK HOUSE, Defendant-Appellee.
No. 96-7424.
United States Court of Appeals, Second Circuit.
Oct. 31, 1996.

APPEARING FOR APPELLANT:  Gerard A. Strauss, Damon & Morey, L.L.P, Buffalo, New York.
APPEARING FOR APPELLEE:  Susan M. McClaren, Flaherty, Cohen, Grande, Randazzo & Doren, P.C., Buffalo, New York.
Before OAKES, CARDAMONE and MAHONEY, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Western District of New York and was argued by counsel.


2
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.


3
Plaintiff-Appellant David A. Flood appeals from a judgment entered March 8, 1996 in the United States District Court for the Western District of New York that dismissed his complaint alleging racial discrimination by defendant-appellee Ponderosa Steak House ("Ponderosa") in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.   Flood challenges the district court's credibility assessments and findings relative to racial animus.  Finding no merit to Flood's contentions, we affirm substantially for the reasons stated in the opinion of the district court.  See Flood v. Ponderosa Steak House, No. 92-CV-0807E(H), slip op.  (W.D.N.Y. Feb. 29, 1996).  We deny Ponderosa's application for sanctions pursuant to Rule 38 of the Federal Rules of Appellate Procedure.